Title: To George Washington from Major General Nathanael Greene, 31 March 1780
From: Greene, Nathanael
To: Washington, George


          
            Sir
            Philadelphia 31st March 1780
          
          Your Excellencys public and private letter of the 26th, was handed me day before yesterday; and I wish it had been in my power, to have given them an earlier answer; but the difficulty of satisfying my self in all the matters contained in your letter, has prevented it.
          Many people are apprehensive for the fate of Charlestown; and I think it in jeoperdy, as well as the Troops under Lincolns command. I am more anxious for the fate of the Troops, than the City. Should they both fall together, in this critical stage of our finance, it is difficult to determin what will be the consequences. Most people seem to agree, that

a further detachment of Troops from this Army, cannot add any safety to the City, as its fate must be decided long before the Troops can get up. Governor Read—Generals Schuyler Scott & Wayne, are all of this opinion, as well as Mr Shearman, and the Massachusets delagates; and this is clearly my opinion. But Col. Grayson, and I believe the Board of War in general, are of opinion, that a detachment ought to be sent on immediately; as they are apprehensive the City will fall; and the Enemy push on to the Northard. Should this happen, a proper force can be detached seasonably hereafter; as it cannot make but a few days difference, whether they march now, or when the fate of the City shall be decided. If the Enemy are defeated the detachment ought not to go, and if they are not, it is already too late to give timely succour to the place. The business of finance is yet a matter of mere speculation. Nothing can be determined upon it from the present appearances. Most people are silent upon the subject; and this I interpret into a favorable symtom. I find the measure passed in Congress but by a Majority of one; and the Members are more split and divided about the matter now, than any other order of men; indeed some of them reprobate the measure. I perfectly agree with your Excellency in sentiment, that it is the duty of every well wisher to the cause, to give all the support in his power to the plan, now it is taken. For the measure will entail just as much disgrace upon us, if it dont succeed, as if it does; and if the plan fails, I am at a loss to conceive how we are to support the War. Public and private credit is almost at an end.
          Nothing is done in the Quarter Masters Department. The new system I mentioned in my last, is yet undecided on. The more I view it, the less I like it, and the stronger my conviction is, that it is calculated not less to embarass your Excellency, than to disgrace and injure me. Mifflin and Pickering are gone to Reading; and Mifflin has got the Massachusets Delagates into his house in town, upon very moderate terms, and its said with a view of strengthning himself in that quarter. Depend upon it he has a scheme in concert with others.
          Public business is in a wretched train—All things at a stand And I dont believe the great Departments of the Army will be, organnised for a month to come; unless the new system is adopted, which will starve and disband the Army, in half the time.
          General Schuyler and Scott think it a most paltry thing. What I had in contemplation as a system, I am perswaded is the only plan, which will yield proper support to the Army, and cooperate with your Excellencys Military Manoeuvers. An Army is viewed in Congress as a City, which may be supported and provided for, without regarding the emergencies of service. That body seem to be insensible of the great difference there is, in their public estimation, betwixt now and four years ago: Not

only among individuals but with the States in general. And instead of strengthning their influence, by a just and generous conduct to individuals, they add insult to injury. A political body that acts upon such barbarous maxims of policy, cannot fail to bring ruin and distress upon the people; as no honest man that has a regard for his reputation, would put him self in the power of such people. Conscious of my own integrity, as well as faithful attention to the business committed to my trust, I cannot help feeling an honest indignation, at the little Acts made use of to lessen my merit and create suspicions to my prejudice. As I was placed in the Office I now hold by your Excellencys particular request; and as you are the only person who can do me Ample justice, I flatter my self I may safely rest my reputation with you to place me in that point of light which justice and equity demands.
          It is the wish of many here, that your Excellency should come to Town; and I am perswaded you would have it in your power to settle and arrange many matters, which for want of being done, every thing is in a train the most ruinous and distressing immaginable. All our public Horses in this state are starving. Hundreds have been drove into this City from the Country; because the people refuse to keep them any longer. From the distressed situation the forage Department is in, I am afraid the most of our horses, if not all, will be altogether unfit for opening the Campaign. After this day we shall not have an ounce of forage in this City. This I must confess would not grieve me much, were we well provided else where; but alass we are just in the same wretched situation in every quarter. People may sometimes be convinced by feeling when they cannot by reasoning.
          I am very apprehensive we shall lose a great part of the Articles we have manufacturing, as the people will not deliver them without payment. What grieves me most is, the loss of several hundred fine new Waggons, which are in great forwardness and on which we depended for the opening Campaign.
          There is no arrivals or foreign News. We learn here by the way of New York, that Clinton was to attack Charlestown the 15th of this Month.
          I thank your Excellency for the information respecting Mrs Greene; and desire my compliments to Mrs Washington. With great respect I am Your Excel. Obedt Ser.
          
            N. Greene
          
        